Citation Nr: 0945003	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating for 
service-connected residuals of a left hip injury, currently 
evaluated as 20 percent disabling.  

2. Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 2002 
to June 2004.  

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for left hip bursitis and assigned a 
10 percent evaluation (effective June 10, 2004).  In January 
2009, the RO increased the evaluation of left hip bursitis to 
20 percent (effective November 26, 2008).  

In April 2009, the Board issued a decision denying initial 
increased ratings for the time periods prior to November 26, 
2008 and since November 26, 2008.  Subsequent procedural 
history is indicated below.  

The issues of an initial increased rating for the 
service-connected residuals of a left hip injury and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. In a decision dated on April 3, 2009, the Board denied the 
Veteran's initial increased rating claim for the 
service-connected residuals of a left hip injury.  

2. The Board received VA records concerning the residuals of 
a left hip injury in April 2009 that were constructively in 
VA's possession but not previously considered.  


CONCLUSION OF LAW

The criteria for vacating the Board's April 3, 2009, decision 
are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  

The Veteran's supplemental statement of the case (SSOC) was 
sent on January 27, 2009.  On February 11, 2009, the Veteran 
responded with a request for VA to wait 30 days so she could 
submit more evidence (received by the RO the same date).  The 
Veteran's representative issued a written brief presentation 
on March 5, 2009.  On March 17, 2009, the Veteran sent a 
statement and a March 13, 2009 letter from her VA primary 
care doctor.  

The Board issued a decision on April 3, 2009.  On April 14, 
2009, (received April 16 at the Board) the Veteran sent the 
Board a motion for reconsideration.  Along with the motion 
she submitted evidence that she asserted had not yet been 
reviewed, including new VA records.  No waiver for RO 
consideration was received with these records.  The Board 
received the Veteran's prior submission (March 17 statement 
and March 13 letter) on April 27, 2009.  In August 2009, the 
Board received a statement from the Veteran along with 
additional VA medical records.  

After having reviewed the additional argument and evidence, 
the Board, in September 2009, sent a letter to the Veteran 
expressing its intent to vacate the April 3, 2009 decision.  
The Board finds that the April 3, 2009 decision must be 
vacated in its entirety in order to prevent prejudice to the 
Veteran as the VA records received subsequent to the decision 
were constructively possessed by VA but not considered by the 
RO or the Board (See Bell v. Derwinski, 6 Vet. App. 611 
(1992)) and no waiver for RO consideration was received with 
the additional evidence.  The April 2009 motion for 
reconsideration is moot.  




ORDER

The April 3, 2009 decision that denied an initial increased 
evaluation for the residuals of a left hip injury is vacated.  


REMAND

As the Board has vacated the April 3, 2009 Board decision, 
the case will be remanded to ensure that the RO is able to 
review all the evidence, including new and recent VA records, 
for the Veteran's initial increased rating for her residuals 
of a left hip injury.  The Veteran and her representative 
will also be afforded an opportunity for response.  

In the Veteran's August 2009 statement, she asserted that the 
residuals of her left hip injury had "worsened to a higher 
degree."  The Veteran will be afforded a new VA examination.  

In her February 2005 appeal, the Veteran asserted she could 
not work due to her service-connected disability.  In a 
recent case, Rice v. Shinseki, 22 Vet. App. 447, 453-54 (May 
6, 2009), the United States Court of Appeals for Veterans 
Claims (Court) held that "a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation."  As a result, the issue of TDIU should be 
considered by the RO on remand.  The Veteran should be 
afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a pertinent 
VA examination to determine the nature and 
severity of the service-connected 
residuals of a left hip injury.  The 
claims folder, including a copy of this 
remand must be made available to and 
reviewed by the examiner.  The examination 
report must reflect that the claims folder 
was reviewed.  All indicated tests should 
be conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected 
residuals of a left hip injury.  Any 
related neurological impairment should be 
described, including which nerves are 
affected and the degree of any partial 
paralysis.  

The examiner should report all range of 
motion measurements, including flexion, 
extension, abduction and adduction for the 
left hip in degrees, noting any pain on 
motion that the Veteran experiences.  

The examiner should note whether the 
Veteran's left hip exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to her 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
her left hip repeatedly over a period of 
time.  

The examiner should opine as to whether 
the Veteran's service-connected disability 
renders her unable to secure or follow a 
substantially gainful occupation.  This 
opinion should be made without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2. Re-adjudicate the issue of an initial 
increased rating for the residuals of a 
left hip injury and adjudicate the issue 
of TDIU.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the most recent SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


